EXHIBIT 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 29, 2004, by and between Coach Industries Group, Inc., a Nevada
corporation (the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, by and between the Purchaser and the Company (as amended,
modified or supplemented from time to time, the “Securities Purchase
Agreement”), and pursuant to the Note and the Warrants referred to therein.

 

The Company and the Purchaser hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreement shall have the meanings given such
terms in the Securities Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

 

“Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, a date no later than one hundred
twenty (120) days following the date hereof and (ii) with respect to each
additional Registration Statement required to be filed hereunder, a date no
later than thirty (30) days following the applicable Filing Date.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

 

“Filing Date” means, with respect to (i) the initial Registration Statement
required to be filed hereunder, a date no later than thirty (30) days following
the date hereof and (ii) with respect to shares of Common Stock issuable to the
Holder as a result of adjustments to the Fixed Conversion Price made pursuant to
Section 3.4 of the Note or Section 4 of the Warrant or otherwise, thirty (30)
days after the occurrence such event or the date of the adjustment of the Fixed
Conversion Price.

 

“Holder” or “Holders” means the Purchaser or any of its affiliates or permitted
transferees to the extent any of them hold Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Note” has the meaning set forth in the Securities Purchase Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of Common Stock issued upon the
conversion of the Note and issuable upon exercise of the Warrants.

 

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

 

“Securities Purchase Agreement” means the agreement between the parties hereto
calling for the issuance by the Company of the Note and the Warrants.



--------------------------------------------------------------------------------

“Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.

 

“Warrants” means the Common Stock purchase warrants issued pursuant to the
Securities Purchase Agreement.

 

2. Registration.

 

(a) On or prior to the Filing Date the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for an
offering to be made by the Holders on a continuous basis pursuant to Rule 415.
The Registration Statement shall be on Form SB-2 (except if the Company does not
meet the requirements of such form or if the Holders’ offering of the
Registrable Securities is not then eligible to be registered for resale on Form
SB-2, in which case the Registration Statement shall be on another appropriate
form in accordance herewith). Each Holder of Registrable Securities wishing to
sell Registrable Securities pursuant to the Registration Statement agrees to
timely deliver to the Company in writing all information relating to such Holder
and its “affiliates” (as defined in Rule 144) as the Company may reasonably
require for inclusion in the Registration Statement. The Company shall cause the
Registration Statement to become effective and remain effective as provided
herein, subject to any Discontinuation Event (as hereinafter defined). The
Company shall use its reasonable commercial efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event no later than the
Effectiveness Date. The Company shall use its reasonable commercial efforts to
keep the Registration Statement continuously effective under the Securities Act
until the date which is the earlier date of when (i) all Registrable Securities
have been sold, or (ii) all Registrable Securities may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144(k), as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent, or (iii) the date on which there cease to be any
Registrable Securities outstanding (the “Effectiveness Period”).

 

(b) If: (i) the Registration Statement is not filed on or prior to the Filing
Date; or (ii) the Registration Statement is not declared effective by the
Commission by the Effectiveness Date; or (iii) after the Registration Statement
is declared effective by the Commission, the Registration Statement ceases to be
effective (by suspension or otherwise) as to all Registrable Securities to which
it is required to relate at any time prior to the expiration of the
Effectiveness Period (without being succeeded immediately by an additional
registration statement filed and declared effective) for a period of time which
shall exceed 60 days in the aggregate per year or more than 30 consecutive
calendar days (defined as a period of 365 days commencing on the date the
Registration Statement is declared effective); or (iv) the Common Stock is not
listed or quoted, or is suspended from trading on any Trading Market for



--------------------------------------------------------------------------------

a period of three (3) consecutive Trading Days other than as part of a general
suspension of all securities trading on the Trading Market (provided the Company
shall not have been able to cure such trading suspension within 30 days of the
notice thereof or list the Common Stock on another Trading Market); (any such
failure or breach being referred to as an “Event,” and for purposes of clause
(i) or (ii) the date on which such Event occurs, or for purposes of clause (iii)
the date which such 60 day or 30 consecutive day period (as the case may be) is
exceeded, or for purposes of clause (iv) the date on which such three (3)
Trading Day period is exceeded, being referred to as “Event Date”), then until
the applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as liquidated damages and not as a penalty, equal to (x) in the case of
any date on or prior to 30 days following any Event Date, 1.0%, (y) in the case
of any date after 30 days following any Event Date and on or prior to 60 days
following any Event Date, 1.5% and (z) in the case of any date occurring after
60 days following any Event Date, 2.0%, in each case, for each thirty (30) day
period (prorated for partial periods) on a daily basis of the outstanding
principal amount of the Note. While such Event continues, such liquidated
damages shall be paid not less often than each thirty (30) days. Any unpaid
liquidated damages as of the date when an Event has been cured by the Company
shall be paid within three (3) days following the date on which such Event has
been cured by the Company.

 

(c) Within three business days of the Effectiveness Date, the Company shall
cause its counsel to issue a blanket opinion in the form attached hereto as
Exhibit A, to the transfer agent stating that the shares are subject to an
effective registration statement and can be reissued free of restrictive legend
upon notice of a sale by the Purchaser and confirmation by the Purchaser that it
has complied with the prospectus delivery requirements, provided that the
Company has not advised the transfer agent orally or in writing that the opinion
has been withdrawn or that a Suspension Notice has been delivered. Copies of the
blanket opinion required by this Section 2(c) shall be delivered to the
Purchaser within the time frame set forth above.

 

3. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:

 

(a) prepare and file with the Commission the Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its commercially reasonable efforts to
cause the Registration Statement to become and remain effective for the
Effectiveness Period, subject to any Discontinuation Events, and promptly
provide to the Purchaser copies of all filings and Commission letters of comment
relating thereto;

 

(b) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection



--------------------------------------------------------------------------------

therewith as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement and to keep such Registration Statement effective until
the expiration of the Effectiveness Period;

 

(c) furnish to the Purchaser such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus) as
the Purchaser reasonably may request to facilitate the public sale or
disposition of the Registrable Securities covered by the Registration Statement;

 

(d) use its commercially reasonable efforts to register or qualify the
Purchaser’s Registrable Securities covered by the Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Purchaser may reasonably request, provided, however, that the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign corporation in any jurisdiction where it is not so
qualified, or to consent to general service of process in any such jurisdiction,
or become subject to income taxation in any such jurisdiction where it is not
already so subject;

 

(e) list the Registrable Securities covered by the Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;

 

(f) immediately notify the Purchaser in writing (a “Suspension Notice”) at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of any Discontinuation Event, ; and

 

(g) make available for inspection by the Purchaser and any attorney, accountant
or other agent retained by the Purchaser at reasonable times and upon reasonable
advance notice, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the attorney,
accountant or agent of the Purchaser.

 

4. Registration Expenses. All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders (to the extent such counsel is required due to Company’s
failure to meet any of its obligations hereunder), are called “Registration
Expenses”. All selling commissions applicable to the sale of Registrable
Securities, and transfer taxes or other fees and expenses associated with the
sale of the Registrable Securities, including any fees and disbursements of any
special counsel to the Holders beyond those included in Registration Expenses,
are called “Selling Expenses.” The Company shall only be responsible for all
Registration Expenses. The Holders shall be responsible for all Selling
Expenses.



--------------------------------------------------------------------------------

5. Indemnification.

 

(a) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Purchaser, and its officers, directors and each other person, if
any, who controls the Purchaser within the meaning of Rule 144(each a “Purchaser
Indemnified Party”), against any losses, claims, damages or liabilities, joint
or several, to which the Purchaser, or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Purchaser, and
each such person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by or on behalf of the Purchaser or any such person in
writing specifically for use in any such document, or (ii) an offer or sale of
any of the Company’s securities by the Purchaser occurring at any time during
which a Suspension Notice shall be in effect and has been received by the
Purchaser.

 

(b) In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Purchaser will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act (each a
“Company Indemnified Party”), against all losses, claims, damages or
liabilities, joint or several, to which the Company or such Company Indemnified
Parties may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Purchaser
to the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the



--------------------------------------------------------------------------------

statements therein not misleading, or (ii) an offer or sale of any of the
Company’s securities by such Holder occurring at any time during which a
Suspension Notice shall be in effect and has been received by the Purchaser, and
will reimburse the Company and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action, provided, however, that the
Purchaser will be liable in the case of (i) above if and only to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished in writing to the Company by or on
behalf of the Purchaser specifically for use in any such document.
Notwithstanding the provisions of this paragraph, the Purchaser shall not be
required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Purchaser in respect of Registrable
Securities in connection with any such registration under the Securities Act.

 

(c) Immediately after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
Indemnified Party, and, after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume and undertake the defense
thereof, the Indemnifying Party shall not be liable to such Indemnified Party
under this Section 5(c) for any legal expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; if the Indemnified
Party retains its own counsel, then the Indemnified Party shall pay all fees,
costs and expenses of such counsel, provided, however, that, if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have reasonably concluded that there may be
reasonable defenses available to it which are different from or additional to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, the Indemnified Party shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.



--------------------------------------------------------------------------------

(d) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Purchaser, or any officer, director or controlling person of the Purchaser,
makes a claim for indemnification pursuant to this Section 5 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Purchaser or such officer, director or controlling person of the
Purchaser in circumstances for which indemnification is provided under this
Section 5; then, and in each such case, the Company and the Purchaser will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Purchaser is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

 

6. Representations and Warranties.

 

(a) The Common Stock of the Company is registered pursuant to Section 12(b) or
12(g) of the Exchange Act and, except with respect to certain matters which the
Company has disclosed to the Purchaser on Schedule 4.21 to the Securities
Purchase Agreement, the Company has timely filed all proxy statements, reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act. The Company has filed (i) its Annual Report on Form 10-K
for its fiscal year ended December 31, 2003 and (ii) its Quarterly Report on
Form 10-Q for the fiscal quarters ended March 31, 2004 and June 30, 2004
(collectively, the “SEC Reports”). Each SEC Report was, at the time of its
filing, in substantial compliance with the requirements of its respective form
and none of the SEC Reports, nor the financial statements (and the notes
thereto) included in the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated



--------------------------------------------------------------------------------

in such financial statements or the notes thereto or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.

 

(b) The Common Stock is listed for trading on the NASD OTCBB and satisfies all
requirements for the continuation of such listing. The Company has not received
any notice that its Common Stock will be delisted from the NASD OTCBB or that
the Common Stock does not meet all requirements for the continuation of such
listing.

 

(c) Neither the Company, nor any of its affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Securities Purchase
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Common Stock
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

 

(d) The Warrants, the Note and the shares of Common Stock which the Purchaser
may acquire pursuant to the Warrants and the Note are all restricted securities
under the Securities Act as of the date of this Agreement. The Company will not
issue any stop transfer order or other order impeding the sale and delivery of
any of the Registrable Securities at such time as such Registrable Securities
are registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.

 

(e) The Company understands the nature of the Registrable Securities issuable
upon the conversion of the Note and the exercise of the Warrant and recognizes
that the issuance of such Registrable Securities may have a potential dilutive
effect. The Company specifically acknowledges that its obligation to issue the
Registrable Securities is binding upon the Company and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of the Company.

 

(f) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.



--------------------------------------------------------------------------------

(g) The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion of the Note and
exercise of the Warrants.

 

7. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

 

(b) No Piggyback on Registrations. Except as and to the extent specified in
Schedule 7(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders. Except as and to the extent specified in Schedule 6(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been fully satisfied.

 

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a Suspension Notice, such Holder
will forthwith discontinue disposition of all of the Company’s securities until
such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended Registration Statement or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph. For purposes of this Section 6(d), a
“Discontinuation Event” shall mean (i) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission provides comments on such Registration Statement (the Company shall
provide true and complete copies of all written comments and all written
responses thereto to each of the Holders); (ii) any request by the Commission or
any other Federal or state governmental authority for amendments or supplements
to such Registration Statement or Prospectus or for



--------------------------------------------------------------------------------

additional information; (iii) the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement covering any or all
of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities on any Trading Market or for sale in any jurisdiction, or
the initiation or threatening of any Proceeding for such purpose; and/or (v) the
occurrence of any event or passage of time that makes the financial information
included in such Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks and subject to obtaining
any required the consent of any selling stockholder(s) to such inclusion under
such registration statement.

 

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not affect the rights of other Holders may be given by Holders of at least
a majority of the then outstanding Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence.



--------------------------------------------------------------------------------

(g) Notices. Any notice or request hereunder may be given to the Company or the
Purchaser at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 6(g).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:

 

If to the Company:  

Coach Industries Group, Inc.

12555 Orange Drive, Suite 261

Davie, Florida 33330 Attention:

Chief Financial Officer

Facsimile: 954-862-1456

    with a copy to:    

Steams Weaver Miller Weissler

Alhadeff & Sitterson, P.A.

150 West Flagler Street, Suite 2200

Miami, Florida 33130

Attention: Michael I. Keyes, Esq.

Facsimile: (305) 789-3395

   

Joseph I. Emas, Esq.

1224 Washington Avenue

Miami Beach, Florida 33139

Facsimile: 305-531-1274

If to a Purchaser:  

To the address set forth under such

Purchaser name on the signature pages

hereto.

If to any other Person who is

then the registered Holder:

 

To the address of such Holder as it appears

in the stock transfer books of the Company

 

or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Notes and the Securities Purchase Agreement with
the prior written consent of the Company, which consent shall not be
unreasonably withheld.

 

(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.



--------------------------------------------------------------------------------

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COACH INDUSTRIES GROUP, INC.

     

LAURUS MASTER FUND, LTD.

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

     

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

            Address for Notices:            

825 Third Avenue – 14th Floor

           

New York, NY 10022

           

Attention:        David Grin

           

Facsimile:         212-541-4434

 



--------------------------------------------------------------------------------

EXHIBIT A

 

[Month     , 2004]

 

[Continental Stock Transfer
& Trust Company

Two Broadway

New York, NY 10004

Attn: William Seegraber]

 

Re:

  

Coach Industries Group, Inc.. Registration Statement on Form

[SB-2]

 

Ladies and Gentlemen:

 

As counsel to Coach Industries Group, Inc, a Nevada corporation (the “Company”),
we have been requested to render our opinion to you in connection with the
resale by the individuals or entitles listed on Schedule A attached hereto (the
“Selling Stockholders”), of an aggregate of [amount] shares (the “Shares”) of
the Company’s Common Stock.

 

A Registration Statement on Form [SB-2] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date]. Enclosed is the
Prospectus dated [date]. We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.

 

Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.

 

Very truly yours,

 

[Company counsel]



--------------------------------------------------------------------------------

Schedule A

 

Selling Stockholder

--------------------------------------------------------------------------------

 

Shares

Being Offered

--------------------------------------------------------------------------------